ORDER
The Director of the Office of Lawyers Professional Responsibility has filed with this court a petition alleging certain acts of misconduct on the part of the respondent John Emory Lee, Jr. The Director and the respondent have entered into a stipulation relative to the disposition of that petition. By the stipulation, respondent agrees that he was appointed personal representative of an estate in 1972. He further admits that on November 5, 1986, the probate court of Hennepin County found that he had failed to turn over in excess of $20,000 in state assets to a devisee. He likewise admitted that, in addition, during the course of handling the matter, he had failed to file required state and federal fiduciary tax returns for the years 1980 through 1984 and failed to turn over stock of the value of approximately $4,000. In the stipulation, the respondent acknowledged that he had been advised of the right to be represented by counsel but that he had freely chosen to appear pro se. He likewise further acknowledged that he understood that he had the right to have a panel hearing but that he agreed to dispense with those panel proceedings under Rule 9 of the Rules on Lawyers Professional Responsibility. By the stipulation the respondent has agreed that appropriate discipline in this case is disbarment pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
The court having examined the petition and the stipulation NOW ORDERS:
1. The respondent is hereby disbarred from the practice of law in the State of Minnesota.
*1022.The respondent shall pay to the Director’s office costs in the amount of $500 pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility.